DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai (US  2010/0216313) in view of Kamitani et al. (US 2008/0037194) and Migita (US 2003/0161088), all of record.
(Re Claim 32) Iwai teaches a method for plasma dicing a substrate, the method comprising:
providing a process chamber having a wall (Fig. 1, chamber 5);
providing a plasma source adjacent to the wall of the process chamber (Fig. 1, plasma source electrode 23 adjacent to wall of chamber 5);
providing a work piece support within the process chamber (Fig. 1, work piece support 300, comprising 17 and 16);
providing an electrostatic chuck within said work piece support (cooled electrostatic chuck components comprise: 14, 20, 22, and 16, see para. [0043] disclosing wafer-holding mechanism 20 is formed of an electrostatic suction mechanism (i.e. an electrostatic chuck), controller 14 effects control of wafer-holding mechanism 20 so that lower electrode 16 holds wafer 200 mounted thereon, and cooling unit 22 cools the electrostatic chuck), it is at least implicit, possibly inherent, that electrostatic chucks comprise a clamping electrode since the clamping electrode is required to enable electrostatic clamping, and for the electrostatic chuck disclosed it is understood the lower electrode 16 holding the wafer comprises the clamping electrode, details of the electrostatic chuck are discussed below);

generating a plasma using the plasma source; and etching the work piece using the generated plasma and etching the work piece using the generated plasma while said work piece is electrostatically clamped (para. [0043] paras. [0061]-[0062] disclose generating a plasma for etching, etching recited in para. [0075], dicing in paras. [0002], [0067], [0075]).
Iwai does not disclose specific details of the electrostatic chuck with respect to positions of fluid inlets.  Iwai only discloses a simplified schematic of the chuck (see Fig. 1, electrostatic chuck having electrode 16, holding mechanism 20, cooling unit 22, and HF power supply 21 attached, para. [0043]). Iwai teaches a substrate (200) that only covers a central portion of the chuck (16), not extending to a perimeter or edge of the chuck (see Fig. 5).  It would be obvious to one of ordinary skill in the art at the time of the invention to look to related art to teach details of electrostatic chucks that are not clear from Iwai’s disclosure.  It is obvious the cooled, high frequency powered, electrostatic chuck disclosed is considerably more complex than the empty white rectangle shown in Iwai’s figures, and a skilled artisan would recognize this as an overly simplified depiction. Regarding the gas inlet hole outside the periphery of the substrate and the substrate not overlapping any gas inlet holes, related art from Kamitani teaches obvious variants for locations of fluid inlets for an electrostatic chuck (e.g. see Figs. 2-5) demonstrating the fluid inlets may be successfully placed at a variety of different locations and still provide the desired function. The modification including details of Kamitani’s chuck (Fig. 2b) having gas inlets at the perimeter is shown superimposed on Iwai’s electrostatic chuck below (onto Fig. 1: 16). In view of Kamitani, a skilled artisan would recognize fluid inlets may be positioned at the periphery for improved temperature uniformity and control (para. [0060]). It is obvious that modifying Iwai's chuck to include details of a suitable electrostatic chuck as disclosed by Kamitani would function properly since the film of the work piece will still seal against the chuck surface (perhaps better than a wafer since the support film would be compliant/deformable). Kamitani, however, discloses an inlet at the center.  Related art from Migita teaches a similar electrostatic chuck having fluid inlets only around the periphery (see Figs. 1A-1B, inlets 8/10).  In view of Migita, one of ordinary skill in the art would recognize the center inlet in Kamitani’s .


    PNG
    media_image1.png
    928
    1127
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,711,406. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 4 of the ‘406 patent are a narrower species anticipating the broader genus claim 32 of the instant application.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of U.S. Patent No. 9,070,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 14 and 19 of the ‘760 patent are a narrower species anticipating the broader genus claim 32 of the instant application.

Allowable Subject Matter
Claims 24-31 are allowed.


Response to Arguments
Applicant’s arguments with respect to claim 32 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822